ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_04_FR.txt.                                                                                    250




      OPINION INDIVIDUELLE DE M. LE JUGE ROBINSON

[Traduction]

   1. La présente aﬀaire a soulevé une question intéressante et qui n’a rien
d’ésotérique. Cette question, si la Cour n’a pas eu à la trancher explicite-
ment, pourrait avoir des conséquences sur les rouages de ce que la conven-
tion des Nations Unies sur le droit de la mer (ci-après, la « CNUDM » ou
« la convention ») dénommait, dans son préambule, l’« ordre juridique
pour les mers et les océans » 1, et qu’elle avait pour objectif premier
d’établir.
   2. Le Nicaragua a fait valoir qu’il existait une « convergence des
méthodes de délimitation maritime » 2 utilisées pour la mer territoriale, la
zone économique exclusive (ci-après, la « ZEE ») et le plateau continental.
Il défend, ce faisant, l’idée que les principes régissant la délimitation de la
ZEE et du plateau continental énoncés aux articles 74 et 83 de la conven-
tion s’appliqueraient de la même manière à la délimitation de la mer ter-
ritoriale en vertu de l’article 15 de la convention. Selon le Costa Rica, la
position du Nicaragua à cet égard revient, de fait, à soutenir que la
méthode de délimitation de cette zone visée à l’article 15 de la convention
« doit être appliquée de telle sorte que ne soit ni empêchée ni compromise
la recherche d’une solution équitable lorsqu’il s’agit de procéder à la déli-
mitation de la ZEE et du plateau continental, telle qu’elle est prévue aux
articles 74 et 83 de ce même instrument » 3. A mon sens, la position du
Nicaragua consiste à aﬃrmer que le droit établi par la CNUDM implique
une convergence des méthodes de délimitation maritime.
   3. La présente opinion vise à démontrer que pareille convergence
n’existe pas, même si les Etats peuvent choisir, d’un commun accord, de
recourir à une seule et même méthode pour délimiter les trois zones. Il
ressort, selon moi, d’une juste interprétation de la convention qu’il
convient de retenir une approche diﬀérenciée, consistant à appliquer la
méthode associant ligne médiane et circonstances spéciales dans le cas de
la mer territoriale, et à choisir tous moyens permettant d’aboutir à une
« solution équitable » dans celui de la ZEE et du plateau continental.
   4. La troisième conférence des Nations Unies sur le droit de la mer a été
organisée, en partie, pour répondre aux prétentions communes à de nom-
breux pays, notamment des pays en développement d’Amérique latine,
d’Asie et d’Afrique, qui revendiquaient une zone de juridiction étendue
au-delà de la mer territoriale. La nature précise de cette zone, désormais

   1 Préambule de la convention des Nations Unies pour le droit de la mer du 10 décembre

1982.
   2 CR 2017/11, p. 12, par. 15 (Lowe).
   3 CR 2017/07, p. 23, par. 16 (Ugalde).



                                                                                   115

délimitation maritime et frontière terrestre (op. ind. robinson) 251

dite « zone économique exclusive » (quoiqu’elle ait tout d’abord été appelée
« mer patrimoniale » en Amérique latine), est l’une des questions les plus
complexes que la conférence ait eu à examiner, et la délimitation de cette
zone entre Etats voisins, sans doute le point le plus inextricable. En 1980,
alors que la conférence était dans sa sixième année, et à deux ans de sa
conclusion, aucun accord n’était encore intervenu sur la délimitation de la
ZEE et du plateau continental. Les Etats parties s’accordaient toutefois
largement sur le régime applicable à la délimitation de la mer territoriale,
qui suivait, de manière générale, le paragraphe 1 de l’article 12 de la
convention de Genève sur la mer territoriale et la zone contiguë de 1958.
   5. Il est rappelé que, si elle a été adoptée pour délimiter la mer territo-
riale, la règle de l’équidistance/circonstances spéciales 4 énoncée dans la
convention de 1958 sur la mer territoriale et la zone contiguë s’appliquait
également, conformément à la convention de 1958 sur le plateau conti-
nental, à la délimitation de celui-ci. Toutefois, les travaux préparatoires
de la CNUDM 5 montrent que, en raison du risque de chevauchement
géographique naturel entre le plateau continental et la ZEE nouvellement
créée, les dispositions relatives à la délimitation du premier se sont ali-
gnées sur celles régissant la délimitation de la seconde, au point que la
formulation des articles 74 et 83 soit devenue identique. C’est sans doute
en partie du fait de cette concordance que s’est développée la pratique
consistant à délimiter à l’aide d’une seule ligne ces deux zones maritimes.
   6. L’idée privilégiée par les Etats parties à la conférence était que plus
loin au large serait la zone à délimiter, plus l’équité devrait entrer en ligne
de compte. De fait, les eﬀets de déviation qu’est susceptible de subir la ligne
d’équidistance sont plus prononcés dans les zones plus distantes que sont la
ZEE et le plateau continental qu’elles ne le sont dans la mer territoriale.
Dans les aﬀaires du Plateau continental de la mer du Nord 6, la Cour a ainsi
souligné que les eﬀets de déviation des lignes d’équidistance étaient « relati-
vement faibles dans les limites des eaux territoriales mais jou[ai]ent au
maximum à l’emplacement des zones de plateau continental au large » 7.
   7. Lors de la conférence, certains Etats étaient favorables à l’utilisation
de la ligne médiane aux ﬁns de délimiter la ZEE ; d’autres, se fondant sur
les aﬀaires du Plateau continental de la mer du Nord, privilégiaient le
recours à des principes équitables. De toute évidence, le cadre de délimi-
tation de la ZEE, quel qu’il fût, devait prendre en considération les diﬀé-

   4 Voir le paragraphe 2 de l’article 6 de la convention de 1958 sur le plateau continental et le

paragraphe 1 de l’article 12 de la convention de 1958 sur la mer territoriale et la zone contiguë.
   5 Voir, de manière générale, Satya N. Nandan et Shabtai Rosenne (dir. publ.), United

Nations Convention on the Law of the Sea 1982 : A Commentary, vol. II, Martinus Nijhoﬀ
Publishers, 1985, p. 132-143, p. 796-821 et p. 948-962 ; Documents officiels de la troisième
conférence des Nations Unies sur le droit de la mer, vol. XIII (comptes rendus analytiques
des séances, séances plénières, bureau, première et troisième Commissions, et documents
de la neuvième session), doc. A/CONF.62/SR.126, 126e séance plénière (1980).
   6 Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;

République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 3.
   7 Ibid., p. 37, par. 59.



                                                                                             116

délimitation maritime et frontière terrestre (op. ind. robinson) 252

rences entre le régime juridique de la mer territoriale et celui de la ZEE,
déﬁnie à l’article 55 de la convention comme « une zone située au-delà de
la mer territoriale et adjacente à celle-ci ». Pour certains Etats, notamment
les plus fervents partisans de l’attribution d’une zone de juridiction mari-
time étendue à l’Etat côtier, il convenait de mettre en avant les droits de
celui-ci dans la ZEE ; d’autres considéraient au contraire qu’une protec-
tion maximale devait être accordée aux libertés de la haute mer qui y
étaient reconnues à tous les Etats. Les articles 56 et 58 de la convention
reﬂètent le compromis conclu pour concilier ces deux positions.
   8. On trouve une illustration de ces tiraillements entre Etats dans une
proposition présentée en 1980 par le Venezuela, qui préconisait de fonder
sur la notion d’équité la délimitation des trois espaces — la mer territo-
riale, la ZEE et le plateau continental 8. Or, cette démarche ne fut ﬁnale-
ment pas retenue, et l’article 15 de la convention se lit comme suit :
          « Lorsque les côtes de deux Etats sont adjacentes ou se font face,
       ni l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire
       entre eux, d’étendre sa mer territoriale au-delà de la ligne médiane
       dont tous les points sont équidistants des points les plus proches des
       lignes de base à partir desquelles est mesurée la largeur de la mer
       territoriale de chacun des deux Etats. Cette disposition ne s’applique
       cependant pas dans le cas où, en raison de l’existence de titres histo-
       riques ou d’autres circonstances spéciales, il est nécessaire de délimi-
       ter autrement la mer territoriale des deux Etats. »
  Les articles 74 et 83 de la convention se lisent comme suit :
          « La délimitation de la zone économique exclusive [du plateau
       continental] entre Etats dont les côtes sont adjacentes ou se font face
       est eﬀectuée par voie d’accord conformément au droit international
       tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
       Justice, aﬁn d’aboutir à une solution équitable. »
   9. La diﬀérence essentielle entre le régime juridique de la mer territo-
riale et celui de la ZEE est la suivante : alors que, aux termes du para-
graphe 1 de l’article 2 de la convention, sa « souveraineté … s’étend …
à … [la] mer territoriale », l’Etat côtier ne possède dans la ZEE, en vertu
du paragraphe 1 de l’article 56, que des droits souverains et une juridic-
tion limités à certaines fonctions. Le paragraphe 2 de l’article 56 lui
impose par ailleurs, lorsqu’il y exerce ces fonctions, de « t[enir] dûment
compte des droits et des obligations des autres Etats et [d’]agi[r] d’une
manière compatible avec la Convention ».
   10. Ainsi, dans la mer territoriale, les droits de l’Etat côtier, qui sont
fondés sur sa souveraineté, diﬀèrent clairement des droits souverains —
   8  Documents officiels de la troisième conférence des Nations Unies sur le droit de la mer,
vol. XIII (comptes rendus analytiques des séances, séances plénières, bureau, première et
troisième Commissions, et documents de la neuvième session), doc. A/CONF.62/SR.126,
126e séance plénière (1980), par. 137 (déclarations du Venezuela) et 88 (déclaration de
l’Argentine).

                                                                                         117

délimitation maritime et frontière terrestre (op. ind. robinson) 253

mais fonctionnels — et de la juridiction dont cet Etat jouit dans sa ZEE.
C’est dans la mer territoriale que la reconnaissance et le respect des droits
de l’Etat côtier atteignent leur plus haut niveau. Cette diﬀérence entre
ZEE et mer territoriale transparaît dans le libellé de l’article 15, d’une
part, et des articles 74 et 83, d’autre part. Le premier prescrit une méthode
de délimitation particulière — celle associant ligne médiane et circons-
tances spéciales —, tandis que les deux autres ne prévoient pas de méthode
spéciﬁque, insistant sur l’objectif de la délimitation, à savoir la nécessité
d’aboutir à une solution équitable. Au ﬁl des ans, la méthode associant
équidistance et circonstances pertinentes s’est développée sous l’eﬀet de
l’interprétation juridique que la Cour a été amenée à donner des articles 74
et 83, pour venir s’appliquer à la délimitation de la ZEE et du plateau
continental. D’un point de vue pratique, la délimitation — de la mer ter-
ritoriale, comme de la ZEE et du plateau continental — commence, en
tout état de cause, par l’établissement d’une ligne médiane/d’équidistance
provisoire. L’hétérogénéité des méthodes utilisées pour délimiter les diﬀé-
rents espaces maritimes s’explique par les disparités entre les régimes juri-
diques qui leur sont applicables. Notons encore cette autre diﬀérence :
tout en faisant expressément référence aux procédures de règlement pré-
vues dans la partie XV de la convention, les articles 74 et 83 invitent éga-
lement les Etats, en attendant la conclusion d’un accord sur la délimitation,
à s’abstenir de compromettre ou d’entraver la conclusion de l’accord déﬁ-
nitif — signe d’une sensibilité accrue au risque d’apparition d’un diﬀérend
associé à une disposition qui, sans prescrire de méthode particulière, met
l’accent sur la recherche d’une solution équitable.
   11. Selon la première règle d’interprétation, « [u]n traité doit être inter-
prété de bonne foi suivant le sens ordinaire à attribuer aux termes du traité
dans leur contexte et à la lumière de son objet et de son but » 9. Il ressort des
dispositions en question, lues en leur sens ordinaire, que l’article 15 ﬁxe des
critères plus déﬁnitifs et objectifs pour la délimitation de la mer territoriale
que ne le font les articles 74 et 83 pour la délimitation de la ZEE et du pla-
teau continental. L’article 15 prévoit que, en l’absence de circonstances spé-
ciales, lorsque deux Etats ne parviennent pas à s’entendre sur la délimitation
de leur mer territoriale, « ni l’un ni l’autre … n’est en droit … d’étendre sa
mer territoriale au-delà de la ligne médiane dont tous les points sont équi-
distants des points les plus proches des lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale de chacun des deux Etats » 10. Seule
l’existence de « circonstances spéciales » peut donc justiﬁer que l’on s’écarte
de la ligne médiane. En prescrivant la méthode à appliquer, l’article 15 fait
de la ligne médiane la base précise sur laquelle doit s’eﬀectuer la délimita-
tion de la mer territoriale. En l’aﬀaire Guyana/Suriname 11, le tribunal

   9 Convention de Vienne sur le droit des traités du 23 mai 1969, art. 31.
   10 Convention des Nations Unies sur le droit de la mer du 10 décembre 1982, art. 15.
   11 Award in the Arbitration regarding the Delimitation of the Maritime Boundary between

Guyana and Suriname [sentence arbitrale relative à la Délimitation de la frontière maritime
entre le Guyana et le Suriname], 17 septembre 2007, Nations Unies, Recueil des sentences
arbitrales (RSA), vol. XXX, première partie, p. 93, par. 296.

                                                                                      118

délimitation maritime et frontière terrestre (op. ind. robinson) 254

arbitral a conﬁrmé la primauté de la ligne médiane aux ﬁns de la délimita-
tion de la mer territoriale. Les articles 74 et 83 donnent, pour leur part,
entière priorité au résultat ; aucune méthode spéciﬁque n’y est prévue,
même si, dans la pratique, c’est celle associant ligne d’équidistance et cir-
constances pertinentes, établie par voie jurisprudentielle, qui prévaut.
Depuis l’aﬀaire relative à la Délimitation maritime en mer Noire 12 (analysée
plus en détail au paragraphe 16), il convient d’ajouter à ces éléments la
vériﬁcation de l’absence de disproportion.
   12. La mention explicite, contenue à l’article 15, de la ligne médiane
comme étant la méthode à utiliser pour délimiter la mer territoriale contraste
avec le silence des articles 74 et 83 à cet égard. L’élément de prévisibilité et
de certitude associé, s’il n’existe pas de circonstances spéciales, à l’obligation
d’appliquer le critère plus objectif de la ligne médiane pour la mer territo-
riale est absent de la délimitation de la ZEE et du plateau continental, ce qui
laisse, peut-on supposer, une plus grande marge de manœuvre dans le choix
de la méthode, dont le but est de parvenir à une solution équitable.
   13. Etant donné les diﬀérences entre les régimes juridiques applicables,
d’une part, à la mer territoriale, et, d’autre part, à la ZEE et au plateau
continental, toute interprétation consistant à considérer que la conven-
tion impose une méthode unique de délimitation pour les trois zones
serait, de fait, diﬃcilement compréhensible. En eﬀet, une méthode unique
risquerait de ne pas reﬂéter, ou de ne pas reﬂéter suﬃsamment, les diﬀé-
rences entres les droits dont jouit l’Etat côtier dans la mer territoriale,
d’une part, et dans la ZEE et le plateau continental, d’autre part.
   14. La Cour a, en l’aﬀaire Nicaragua c. Honduras 13, elle aussi relevé
l’existence d’une distinction, lorsqu’elle a commenté en ces termes :
            « Les méthodes régissant la délimitation des mers territoriales ont
         nécessairement été déﬁnies plus clairement en droit international que
         celles qui sont utilisées pour les autres espaces maritimes, plus fonc-
         tionnels. L’article 15 de la CNUDM, comme auparavant le para-
         graphe 1 de l’article 12 de la convention de 1958 sur la mer territoriale
         et la zone contiguë, renvoie spéciﬁquement et expressément à la
         méthode associant équidistance et circonstances spéciales pour déli-
         miter la mer territoriale. » (Les italiques sont de moi.)
Cette aﬃrmation sans équivoque de ce que la Cour perçoit manifestement
comme une nécessité impérative de disposer, pour la mer territoriale, de
méthodes de délimitation plus clairement déﬁnies que pour la ZEE et le
plateau continental est un dictum éclairant qui vient conﬁrmer la nécessité
d’une approche diﬀérenciée. La Cour indique ainsi qu’il est une particula-
rité de la mer territoriale — ou plus exactement, une particularité liée à sa
nature même — qui commande que la méthode choisie pour délimiter cet

   12    Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
p. 61.
   13Différend territorial et maritime entre le Nicaragua et le Honduras dans la mer des
Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 740, par. 269.

                                                                                         119

délimitation maritime et frontière terrestre (op. ind. robinson) 255

espace soit plus précise. Cette particularité, ce sont les droits territoriaux
dont y jouit l’Etat côtier. Pour parvenir à sa conclusion, la Cour s’est
assurément fondée sur la disparité nette entre les régimes juridiques des
diﬀérentes zones car c’est cette disparité qui dicte, de manière générale, et
sauf à remettre en question le droit fondamental qui régit ces espaces
maritimes, l’application de méthodes diﬀérentes. Ainsi, la ligne médiane
provisoire n’a pas la même valeur selon qu’elle est utilisée aux ﬁns de
délimiter la mer territoriale ou la ZEE et le plateau continental, et les
circonstances spéciales et les circonstances pertinentes, si elles peuvent les
unes comme les autres amener à s’en écarter, n’ont pas davantage le
même poids. C’est l’une des raisons pour lesquelles, en l’aﬀaire
Bangladesh/Myanmar 14, le Tribunal international du droit de la mer (ou
TIDM) a donné plein eﬀet à l’île de Saint Martin — qui, bien que située
de l’autre côté de la ligne d’équidistance, appartient au Bangladesh —,
lorsqu’il a procédé à la délimitation de la mer territoriale, mais ne lui a
donné aucun eﬀet aux ﬁns de la délimitation de la ZEE et du plateau
continental. On en trouve une autre illustration dans la présente aﬀaire,
où la Cour, qui n’a pas voulu ajuster la ligne médiane pour tenir compte
de la péninsule de Santa Elena, a donné plein eﬀet à celle-ci dans la mer
territoriale, mais un demi-eﬀet seulement aux ﬁns de la délimitation de
la ZEE et du plateau continental.
   15. Cela dit, puisqu’ils sont libres, en vertu des articles 74 et 83, de
retenir n’importe quelle méthode de délimitation (pour aboutir à une
solution équitable) et, en vertu de l’article 15, de convenir de ne pas
recourir à la ligne médiane, les Etats ont la possibilité, au regard de la
CNUDM, de choisir d’appliquer une méthode unique pour délimiter les
trois zones. En l’aﬀaire Ghana/Côte d’Ivoire 15, tout en reconnaissant que
des règles diﬀérentes s’appliquaient à la délimitation de la mer territoriale
et de la ZEE, la chambre spéciale du TIDM, après avoir entendu les argu-
ments des parties, a conclu à l’existence d’un accord implicite entre elles
quant à l’utilisation d’une méthode unique pour les diﬀérentes zones.
   16. Tant la Cour que les tribunaux arbitraux ont toujours adopté une
approche diﬀérenciée s’agissant de délimiter la mer territoriale, d’une
part, et la ZEE et le plateau continental, de l’autre. Si l’on examine soi-
gneusement la jurisprudence de la Cour, il apparaît que celle-ci n’a jamais
choisi d’appliquer aux trois zones une seule et même méthode de délimi-
tation. (Je n’estime pas que, en l’aﬀaire Nicaragua c. Honduras 16, la Cour
ait appliqué une méthode unique puisqu’elle a eu recours à la méthode de
la bissectrice pour tracer une frontière maritime unique et à la méthode de
l’équidistance pour délimiter la zone de chevauchement des eaux territo-
   14 Délimitation de la frontière maritime entre le Bangladesh et Myanmar dans le golfe
du Bengale (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012, p. 47, par. 152 ; p. 86,
par. 316-319.
   15 Différend relatif à la délimitation de la frontière maritime entre le Ghana et la Côte

d’Ivoire dans l’océan Atlantique (Ghana/Côte d’Ivoire), aﬀaire no 23, TIDM, arrêt du
23 septembre 2017, p. 78, par. 259-260.
   16 Voir ci-dessus, note 13, C.I.J. Recueil 2007 (II), p. 746, par. 286 ; p. 752, par. 304-305.



                                                                                            120

délimitation maritime et frontière terrestre (op. ind. robinson) 256

riales générées par certaines îles situées dans la mer territoriale.) L’aﬀaire
Cameroun c. Nigéria 17 va également en ce sens. Il est rappelé que, dans
cette aﬀaire, la Cour a dit qu’elle
        « a[vait] eu l’occasion de préciser à diverses reprises quels [étaient]
        les critères, principes et règles de délimitation applicables à la déter-
        mination d’une ligne unique couvrant plusieurs zones de juridiction
        qui coïncident. Ils trouv[aient] leur expression dans la méthode dite
        des principes équitables/circonstances pertinentes. Cette méthode,
        très proche de celle de l’équidistance/circonstances spéciales appli-
        cable en matière de délimitation de la mer territoriale, consiste à tra-
        cer d’abord une ligne d’équidistance puis à examiner s’il existe des
        facteurs appelant un ajustement ou un déplacement de cette ligne
        aﬁn de parvenir à un « résultat équitable ». » 18
   Ce dictum appelle trois observations. Premièrement, eu égard à la
position que j’ai adoptée, notamment sur la question des diﬀérences de
valeur (voir le paragraphe 14), la dernière phrase me poserait problème si
la Cour entendait par là que la méthode des principes équitables/circons-
tances pertinentes est similaire à celle de l’équidistance/circonstances spé-
ciales. Car ces deux méthodes présentent à l’évidence des diﬀérences
importantes. Par exemple, l’objectif consistant à parvenir à un résultat
équitable en procédant à des ajustements, dont il est question à la ﬁn de
la troisième phrase, n’a pas son pendant dans la méthode de la
ligne médiane/circonstances spéciales. Si, en revanche, la Cour faisait
simplement référence à une similitude dans la procédure — les deux
méthodes consistant à tracer d’abord une ligne médiane/d’équidistance
provisoire, puis à examiner si celle-ci doit être ajustée —, je n’y verrais
guère d’objection. Deuxièmement, dans cette aﬀaire, la Cour n’a pas déli-
mité les trois zones maritimes, puisqu’elle n’était pas appelée à délimiter
la mer territoriale, ayant conclu que cette délimitation avait déjà été opé-
rée dans le cadre d’accords antérieurs 19. Troisièmement, au moment
où elle a rendu sa décision en l’aﬀaire Cameroun c. Nigéria, la
Cour n’avait pas encore élaboré la méthode en trois étapes déﬁnie en l’af-
faire relative à la Délimitation maritime en mer Noire 20 — en l’occurrence
pour délimiter la ZEE et le plateau continental —, la première étape
consistant à tracer une ligne d’équidistance provisoire ; la deuxième, à
examiner si des circonstances pertinentes justiﬁent l’ajustement ou le
déplacement de cette ligne ; et la troisième, à vériﬁer s’il existe une quel-
conque disproportion entre les côtes pertinentes et les zones pertinentes à
délimiter.

   17  Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 303.
   18 Ibid., p. 441, par. 288.
   19 Ibid., p. 440, par. 285 ; p. 431, par. 268.
   20 Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,

p. 61.

                                                                                        121

délimitation maritime et frontière terrestre (op. ind. robinson) 257

   17. La méthode établie dans l’aﬀaire précitée relative à la Délimitation
maritime en mer Noire — notamment sa troisième étape, concernant l’ab-
sence de disproportion — illustre encore la diﬀérence, évoquée plus haut,
entre l’approche associant ligne médiane et circonstances spéciales prévue à
l’article 15 et celle fondée sur la recherche d’une solution équitable prévue
aux articles 74 et 83. La vériﬁcation de l’absence de disproportion conduite
à la troisième étape permet de garantir que toute délimitation eﬀectuée en
vertu des articles 74 et 83 demeure axée sur la recherche d’« une solution
équitable ». Au regard de l’article 15, le critère de l’absence de dispropor-
tion — lui-même facteur d’équité — ne joue aucun rôle dans la délimitation
de la mer territoriale. Ainsi, l’on ne saurait, sur la base du précédent Came-
roun c. Nigéria, conclure que la jurisprudence de la Cour milite en faveur de
l’utilisation d’une méthode unique pour délimiter les trois zones maritimes.
   18. L’on pourrait considérer qu’un autre précédent, l’aﬀaire Pérou
c. Chili, oﬀre une illustration de l’application par la Cour d’une méthode
uniﬁée de délimitation des trois zones 21. Or, l’examen de cette aﬀaire
montre qu’il n’en est rien. Il est rappelé que la Cour avait alors constaté,
dans son arrêt, que les parties étaient déjà convenues d’une frontière
maritime sur 80 milles marins et qu’elle avait, en conséquence, fait partir
la délimitation du point terminal de la ligne ainsi agréée 22. La question de
la délimitation de la mer territoriale ne s’était donc pas posée. La Cour
n’ayant pas, dans cette aﬀaire, délimité les trois zones maritimes, l’on ne
saurait invoquer ce précédent à l’appui de l’idée selon laquelle elle privilé-
gierait, en pareil cas, l’application d’une méthode de délimitation unique.
   19. Ainsi, ni les articles 15, 74 et 83 — lorsqu’ils sont correctement
interprétés — ni la jurisprudence de la Cour ne conﬁrment l’idée d’une
« convergence des méthodes de délimitation maritime » 23 appliquées à la
mer territoriale, à la ZEE et au plateau continental. Une aﬀaire telle que
Croatie c. Slovénie 24, qui postule l’existence de cette convergence, appelle
une certaine prudence 25. Compte tenu du fait que, dans cette aﬀaire, la
délimitation n’a pas porté sur les trois zones, l’on comprend diﬃcilement
le passage suivant du paragraphe 1000 de la sentence :
           « Ainsi, s’agissant de la délimitation de la mer territoriale autant
        que des espaces maritimes situés au-delà de celle-ci, le droit interna-
        tional requiert l’application d’une ligne d’équidistance, à moins que
        des circonstances spéciales n’imposent de retenir une autre ligne.
        C’est ce qu’indique la pratique de la CIJ, qui applique la méthode de

   21 Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 3.
   22 Ibid., p. 65, par. 177 ; p. 66, par. 183.
   23 CR 2017/11, p. 12, par. 15 (Lowe).
   24 Arbitration under the Arbitration Agreement between the Government of the Republic

of Croatia and the Government of the Republic of Slovenia, signed on 4 November 2009,
Cour permanente d’arbitrage (CPA), aﬀaire no 2012-04, sentence déﬁnitive (29 juin 2017).
   25 Pour une analyse de cette aﬀaire, voir Massimo Lando, « The Croatia/Slovenia Arbi-

tral Award of 29 June 2017: Is there a Common Method for Delimiting all Maritime Zones
under International Law? », Rivista Di Diritto Internazionale, vol. 100, no 4, p. 1184.

                                                                                   122

délimitation maritime et frontière terrestre (op. ind. robinson) 258

       l’équidistance/circonstances spéciales pour tracer des frontières mari-
       times uniques, sans faire de distinction, dans le cadre de cette
       application, entre la mer territoriale et les espaces situés au-delà
       de celle-ci. » 26
A l’appui de sa conclusion selon laquelle la pratique de la Cour privilégie-
rait l’application, pour la mer territoriale et les espaces maritimes situés
au-delà de celle-ci, d’une méthode unique de délimitation, le tribunal
arbitral cite les aﬀaires Cameroun c. Nigéria et Pérou c. Chili. Toutefois,
comme le montre l’analyse exposée aux paragraphes 16 à 18 de la pré-
sente opinion, ce n’est pas en ce sens que vont ces précédents.
   20. Si, en la présente aﬀaire, la Cour a tracé une frontière maritime
unique, elle a néanmoins expressément choisi d’utiliser la méthode asso-
ciant ligne médiane et circonstances spéciales pour délimiter la mer territo-
riale, et d’appliquer à la ZEE et au plateau continental l’approche en trois
étapes élaborée dans l’aﬀaire relative à la Délimitation maritime en mer
Noire — soit l’utilisation de la ligne d’équidistance, la prise en compte de
circonstances pertinentes et la vériﬁcation de l’absence de disproportion.
   21. De plus, conformément à l’article 32 de la convention de Vienne
sur le droit des traités, il peut être fait appel aux travaux préparatoires en
vue de conﬁrmer le sens résultant de la règle générale d’interprétation.
Mention a déjà été faite, à cet égard, de la proposition soumise par le
Venezuela en 1980 tendant à appliquer la notion d’équité dans le cadre de
la délimitation des trois zones, la mer territoriale, la ZEE et le plateau
continental. Le rejet de cette proposition conﬁrme que, sauf accord
contraire entre les parties, un traitement diﬀérencié est réservé, aux ﬁns de
la délimitation, à la mer territoriale, d’une part, et à la ZEE et au plateau
continental, d’autre part. Autrement dit, les rédacteurs de la convention
n’entendaient pas faire converger les méthodes de délimitation maritime
appliquées aux trois zones.
   22. La proposition du Venezuela est également pertinente pour une
autre raison. A l’appui de son argument tenant à l’existence d’une conver-
gence des méthodes de délimitation maritime, le Nicaragua a cherché à
démontrer que l’article 15 de la CNUDM était une simple transposition de
la convention de 1958 sur la mer territoriale et la zone contiguë, laissant
ainsi entendre que la question de la mer territoriale était relativement peu
controversée. Pourtant, lors de la neuvième session de la troisième confé-
rence, le Venezuela a indiqué qu’il ne pouvait accepter l’article 15 tel qu’il
était formulé, estimant que la notion d’équité devait intervenir dans la
délimitation de tous les espaces maritimes ; il a donc proposé d’aligner
cette disposition sur les articles 74 et 83, dont le libellé faisait déjà réfé-
rence à des considérations de cette nature. L’existence de cette proposition
montre que, à l’époque, certains Etats n’étaient pas sans avoir des réti-
cences à l’égard du régime de la mer territoriale, et en particulier, n’admet-
taient pas qu’il ne fût fait mention des principes équitables à l’article 15.

  26   Voir ci-dessus, note 24, p. 311, par. 1000.

                                                                           123

délimitation maritime et frontière terrestre (op. ind. robinson) 259

   23. J’en viens maintenant à un argument qui pourrait être considéré
comme allant dans le sens de la position du Nicaragua.
   24. Au ﬁl des années, les Etats, dans leur pratique en matière de déli-
mitation maritime, ont clairement privilégié l’utilisation d’une ligne
unique pour délimiter les diﬀérents espaces maritimes. La Cour elle-même
a été priée, en certaines occasions, de tracer une frontière maritime unique
pour la ZEE et le plateau continental, voire pour la mer territoriale, la
ZEE et le plateau continental.
   25. Cette pratique conforte, selon le Nicaragua, sa théorie de la conver-
gence des méthodes de délimitation maritime. A l’audience, le Nicaragua a
présenté plusieurs éléments à l’appui de cette position, aﬃrmant, par
exemple, que « [l]es articles 15, 74 et 83 de la CNUDM s’appli[quaient] au
tracé de diﬀérents segments d’une ligne unique et continue » 27, et que,
lorsque la Cour était invitée à tracer une ligne délimitant la mer territoriale,
il était « raisonnable de supposer qu’elle la trace[rait] de manière à ce que la
partie située dans la mer territoriale rejoigne celle qui se trou[vait] au-delà » 28.
   26. Ainsi qu’il ressort de la présente aﬀaire comme de plusieurs autres, le
tracé d’une ligne unique de délimitation ne suppose pas nécessairement l’ap-
plication d’une méthode unique. De fait, même en cas de recours à une seule
et même ligne, les segments qui délimitent, d’une part, la mer territoriale, et
d’autre part, la ZEE et le plateau continental revêtiront une valeur juridique
radicalement diﬀérente car ils auront été tracés sur la base de fondements
juridiques bien distincts : le premier l’aura été à partir d’une ligne médiane
qui, parce qu’elle vise à délimiter une zone dans laquelle les droits de l’Etat
côtier sont de nature territoriale, est quasiment intangible ; le second l’aura
été à partir d’une ligne médiane qui, parce qu’elle vise à délimiter une zone
dans laquelle les droits de l’Etat côtier sont de nature purement fonction-
nelle, se prête davantage à des ajustements répondant au besoin de parvenir
à une solution équitable. C’est principalement en raison de sa simplicité et
de sa commodité que cette nouvelle pratique de la ligne unique s’est peu à
peu imposée dans les accords de délimitation entre Etats. L’on ne saurait
ainsi considérer qu’elle milite, d’une quelconque façon, en faveur des thèses
tendant à aﬃrmer l’existence d’une méthode unique de délimitation.
   27. Si elle a pu opter pour une ligne de délimitation unique, la Cour a
toujours distingué les méthodes employées à l’égard, d’une part, de la mer
territoriale et, d’autre part, de la ZEE et du plateau continental 29. Confor-
mément à la position que j’ai exposée aux paragraphes 16 à 18, je ne
pense pas que les aﬀaires Cameroun c. Nigéria et Pérou c. Chili étayent la
thèse d’une approche uniforme, puisque la Cour n’était, dans aucun de
ces précédents, appelée à délimiter les trois zones maritimes.


  27 CR 2017/11, p. 12, par. 16 (Lowe).
  28 Ibid., p. 13, par. 16 (Lowe).
  29 Voir, notamment, Délimitation maritime et questions territoriales entre Qatar et

Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 94-110, par. 178-223.


                                                                                 124

délimitation maritime et frontière terrestre (op. ind. robinson) 260

   28. Dans l’aﬀaire Nicaragua c. Honduras, et malgré les circonstances
exceptionnelles qui lui étaient propres, la Cour a pris soin de préciser que la
ligne médiane demeurait « la règle générale » 30. Dans l’aﬀaire Qatar c. Bahreïn,
où elle était priée de déterminer le tracé d’une frontière maritime unique pour
délimiter la mer territoriale, la ZEE et le plateau continental, elle a relevé que
la délimitation de ces deux derniers espaces « ne soul[evait] pas de problèmes
d[u] genre [de ceux posés par la délimitation de la mer territoriale] car les
droits de l’Etat côtier dans la zone concernée [la mer territoriale] n[’étaient]
pas fonctionnels mais territoriaux et impliqu[aient] souveraineté sur le fond
de la mer, les eaux surjacentes et l’espace aérien surjacent » 31.
   29. Après 1982, rien n’est venu modiﬁer la nette distinction opérée par la
convention, et conﬁrmée par la Cour, entre la délimitation de la mer terri-
toriale, d’une part, et celle de la ZEE et du plateau continental, d’autre
part. Lors de la première conférence des Nations Unies sur le droit de la
mer (CNUDM I) de 1958, sir Gerald Fitzmaurice, représentant du
Royaume-Uni, a souligné, au sujet de la mer territoriale, que « des circons-
tances spéciales p[ouvaient], pour des raisons d’équité, rendre diﬃcile l’ac-
ceptation de la ligne médiane exacte comme ligne réelle de démarcation
entre deux mers territoriales » 32. Or cette observation est, de toute évidence,
largement antérieure à l’adoption de la convention de 1982, qui a établi, en
matière de délimitation, la distinction susmentionnée entre la mer territo-
riale, d’une part, et la ZEE et le plateau continental, d’autre part. Depuis
l’adoption de la CNUDM, un Etat partie à celle-ci qui voudrait exprimer
son insatisfaction serait bien en peine de faire valoir que la délimitation de
sa mer territoriale n’a pas produit une solution équitable, s’il entend par là
une solution équitable au sens des articles 74 et 83 de la convention.
   30. Aujourd’hui, il nous est, de toute évidence, plus diﬃcilement pos-
sible de nous écarter de la ligne médiane dans la mer territoriale pour tenir
compte de circonstances spéciales que de nous écarter de la ligne d’équidis-
tance dans le cas de la ZEE et du plateau continental pour tenir compte de
circonstances pertinentes et aﬁn d’aboutir à une solution équitable. Les
circonstances spéciales doivent vraiment être très spéciales pour justiﬁer
que l’on ajuste ou ne suive pas la ligne médiane dans la mer territoriale.
L’on peut citer à cet égard l’aﬀaire Nicaragua c. Honduras, où la Cour s’est
trouvée dans l’impossibilité de déﬁnir des points de base appropriés pour
tracer la ligne médiane, en raison de la géomorphologie de l’embouchure
du ﬂeuve Coco, et a donc utilisé la méthode de la bissectrice 33.
   31. Avant 1982, il était peut-être légitime, au vu de la similitude des
dispositions concernant, respectivement, la mer territoriale et le plateau
continental, de défendre l’idée d’une homogénéité des méthodes de déli-

  30  Voir ci-dessus, note 13, C.I.J. Recueil 2007 (II), p. 745, par. 281.
  31  Voir ci-dessus, note 29, C.I.J. Recueil 2001, p. 94, par. 174.
   32 Satya N. Nandan et Shabtai Rosenne (sous la dir. de), United Nations Convention

on the Law of the Sea 1982: A Commentary, vol. II, Martinus Nijhoﬀ Publishers (1985),
p. 135, par. 15.2.
   33 Voir ci-dessus, note 13, C.I.J. Recueil 2007 (II), p. 742-743, par. 277-280.



                                                                                 125

délimitation maritime et frontière terrestre (op. ind. robinson) 261

mitation de ces deux zones. L’on ne saurait en revanche aﬃrmer
aujourd’hui que l’équité ou les principes équitables, au sens où l’expres-
sion « solution équitable » est employée aux articles 74 et 83, s’appliquent
à la mer territoriale. Pareille conclusion est en eﬀet contredite par le sens
ordinaire desdits articles et par les travaux préparatoires de la conférence,
158 pays ayant décidé — à l’issue de huit années de négociations où s’était
expressément posée la question du recours à la ligne médiane ou aux prin-
cipes équitables pour délimiter la ZEE — de retenir, pour cette dernière,
une formulation mettant l’accent sur la recherche d’une solution équi-
table. L’expression « solution équitable » est donc devenue une formule
consacrée dont l’utilisation doit être limitée aux situations entrant dans
les prévisions des articles 74 et 83.


                               Conclusions

  I. Il ressort d’une juste interprétation des articles 15, 74 et 83 de la
     CNUDM qu’une approche diﬀérenciée s’impose quant à la méthode
     de délimitation à appliquer à la mer territoriale, d’une part, et à la
     ZEE et au plateau continental, d’autre part.
 II. Les Etats ont toutefois la possibilité, en vertu de la convention, de
     convenir d’appliquer une seule et même méthode.
III. C’est parce que les régimes juridiques applicables à la mer territoriale,
     d’une part, et à la ZEE et au plateau continental, d’autre part, dif-
     fèrent que la convention impose d’adopter une approche diﬀérenciée
     pour délimiter ces zones.
IV. Les composantes de la délimitation ne sont pas revêtues de la même
     valeur d’un espace maritime à l’autre. Il faut ainsi distinguer la ligne
     médiane provisoire utilisée dans la mer territoriale de la ligne d’équi-
     distance provisoire applicable à la ZEE et au plateau continental ; de
     même, les circonstances spéciales jouant un rôle dans la délimitation
     de la mer territoriale diﬀèrent des circonstances pertinentes dont il
     sera tenu compte aux ﬁns de la délimitation de la ZEE et du plateau
     continental. Si l’on devait appliquer la méthode propre à la mer ter-
     ritoriale — associant ligne médiane et circonstances spéciales — pour
     délimiter la ZEE et le plateau continental, il conviendrait de garder à
     l’esprit que, dans ces zones, la ligne d’équidistance provisoire serait
     davantage susceptible d’être ajustée.
 V. La Cour a toujours eu recours à une approche diﬀérenciée et il en va
     de même, en règle générale, pour les tribunaux arbitraux.
VI. Si elle marque une évolution importante dans la jurisprudence de la
     Cour, la méthode en trois étapes établie en l’aﬀaire relative à la Déli-
     mitation maritime en mer Noire n’a en rien modiﬁé cette donne : elle
     va, au contraire, dans le sens d’une approche diﬀérenciée.

                                           (Signé) Patrick L. Robinson.


                                                                          126

